

114 S2996 IS: Fossil Aid is Inefficient and Regressive Energy Policy Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2996IN THE SENATE OF THE UNITED STATESMay 26, 2016Mr. Schatz (for himself, Mr. Whitehouse, Mrs. Feinstein, Mr. Merkley, Ms. Warren, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to phase out tax preferences for fossil fuels on the
			 same schedule as the phase out of the tax credits for wind facilities.
	
 1.Short titleThis Act may be cited as the Fossil Aid is Inefficient and Regressive Energy Policy Act or the FAIR Energy Policy Act. 2.Phase out of tax preferences for fossil fuels (a)FindingsCongress finds the following:
 (1)United States tax policy has provided tax preferences, such as special deductions, special tax rates, tax credits, and grants in lieu of tax credits, for oil and gas production for 100 years.
 (2)United States tax policy has provided tax preferences for coal production for over 80 years. (3)In order to ensure that all sources of energy compete on an equal footing, as tax credits for renewable energy are phased out over the next 4 years, fossil fuel tax preferences should be phased out on the same schedule.
 (b)Expensing of intangible drilling costsSection 263 of the Internal Revenue Code of 1986 is amended— (1)in subsection (c), by striking subsection (i) and inserting subsections (i) and (j), and
 (2)by adding at the end the following new subsection:  (j)Phase out of deduction for intangible drilling costsIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), for any intangible drilling and development costs paid or incurred with respect to an oil or gas well, the amount of such costs allowed as a deduction under subsection (c) shall be reduced by—
 (1)in the case of any costs paid or incurred after December 31, 2016, and before January 1, 2018, 20 percent,
 (2)in the case of any costs paid or incurred after December 31, 2017, and before January 1, 2019, 40 percent,
 (3)in the case of any costs paid or incurred after December 31, 2018, and before January 1, 2020, 60 percent, and
 (4)in the case of any costs paid or incurred after December 31, 2019, 100 percent.. (c)Percentage depletion for oil and natural gas wellsSection 613A(d) of such Code is amended by adding at the end the following new paragraph:
				
 (6)Phase out of percentage depletion for oil and natural gas wellsIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount allowed as a deduction for the taxable year which is attributable to the application of subsection (c) (determined after the application of paragraphs (1) through (5) of this subsection and without regard to this paragraph) shall be reduced by—
 (A)in the case of any crude oil or natural gas produced after December 31, 2016, and before January 1, 2018, 20 percent,
 (B)in the case of any crude oil or natural gas produced after December 31, 2017, and before January 1, 2019, 40 percent,
 (C)in the case of any crude oil or natural gas produced after December 31, 2018, and before January 1, 2020, 60 percent, and
 (D)in the case of any crude oil or natural gas produced after December 31, 2019, 100 percent.. (d)Domestic manufacturing deduction for fossil fuelsSection 199(d)(9) of such Code is amended by adding at the end the following new subparagraph:
				
 (D)Phase out of deduction for oil related qualified production activities incomeIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount allowable as a deduction under subsection (a) (determined after the application of subparagraph (A) and without regard to this subparagraph) shall be reduced by—
 (i)in the case of any oil related qualified production activities income received or accrued after December 31, 2016, and before January 1, 2018, 20 percent,
 (ii)in the case of any oil related qualified production activities income received or accrued after December 31, 2017, and before January 1, 2019, 40 percent,
 (iii)in the case of any oil related qualified production activities income received or accrued after December 31, 2018, and before January 1, 2020, 60 percent, and
 (iv)in the case of any oil related qualified production activities income received or accrued after December 31, 2019, 100 percent..
 (e)Amortization of geological and geophysical expendituresSection 167(h) of such Code is amended by adding at the end the following new paragraph:  (6)Phase out of amortization of geological and geophysical expendituresIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount of geological and geophysical expenses paid or incurred by a taxpayer which are allowed as a deduction under this subsection (without regard to this paragraph) shall be reduced by—
 (A)in the case of any such expenses paid or incurred after December 31, 2016, and before January 1, 2018, 20 percent,
 (B)in the case of any such expenses paid or incurred after December 31, 2017, and before January 1, 2019, 40 percent,
 (C)in the case of any such expenses paid or incurred after December 31, 2018, and before January 1, 2020, 60 percent, and
 (D)in the case of any such expenses paid or incurred after December 31, 2019, 100 percent.. (f)Percentage depletion for oil shaleSection 613 of such Code is amended by adding at the end the following new subsection:
				
 (f)Phase out of percentage depletion for oil shaleIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the allowance for depletion for oil shale determined under this section (without regard to this subsection) shall be reduced by—
 (1)in the case of any income received or accrued from the property after December 31, 2016, and before January 1, 2018, 20 percent,
 (2)in the case of any income received or accrued from the property after December 31, 2017, and before January 1, 2019, 40 percent,
 (3)in the case of any income received or accrued from the property after December 31, 2018, and before January 1, 2020, 60 percent, and
 (4)in the case of any income received or accrued from the property after December 31, 2019, 100 percent..
 (g)Expensing of exploration and development costs for oil shaleSection 617 of such Code is amended— (1)by redesignating subsection (i) as subsection (j), and
 (2)by inserting after subsection (h) the following new subsection:  (i)Phase out of expensing of exploration and development costs for oil shaleIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount of expenditures related to oil shale which are allowed as a deduction under subsection (a) shall be reduced by—
 (1)in the case of any such expenditures paid or incurred after December 31, 2016, and before January 1, 2018, 20 percent,
 (2)in the case of any such expenditures paid or incurred after December 31, 2017, and before January 1, 2019, 40 percent,
 (3)in the case of any such expenditures paid or incurred after December 31, 2018, and before January 1, 2020, 60 percent, and
 (4)in the case of any such expenditures paid or incurred after December 31, 2019, 100 percent.. (h)Capital gains treatment for royalties of coalSection 631 of such Code is amended by adding at the end the following new subsection:
				
 (d)Phase out of capital gains treatment for royalties of coalIn the case of coal (including lignite), the amount of gain or loss on the sale of such coal to which subsection (c) applies shall be reduced by—
 (1)in the case of any such gain or loss after December 31, 2016, and before January 1, 2018, 20 percent,
 (2)in the case of any such gain or loss after December 31, 2017, and before January 1, 2019, 40 percent,
 (3)in the case of any such gain or loss after December 31, 2018, and before January 1, 2020, 60 percent, and
 (4)in the case of any such gain or loss after December 31, 2019, 100 percent.. (i)Deduction for tertiary injectantsSection 193 of such Code is amended by adding at the end the following new subsection:
				
 (d)Phase out of deduction for tertiary injectantsIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount of qualified tertiary injectant expenses allowable as a deduction under subsection (a) shall be reduced by—
 (1)in the case of any such expenditures paid or incurred after December 31, 2016, and before January 1, 2018, 20 percent,
 (2)in the case of any such expenditures paid or incurred after December 31, 2017, and before January 1, 2019, 40 percent,
 (3)in the case of any such expenditures paid or incurred after December 31, 2018, and before January 1, 2020, 60 percent, and
 (4)in the case of any such expenditures paid or incurred after December 31, 2019, 100 percent.. (j)Exception to passive loss limitation for working interests in oil and natural gas propertiesSection 469(c) of such Code is amended by adding at the end the following new paragraph:
				
					(8)Phase out of exception to passive loss limitation for working interests in oil and natural gas
 propertiesIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), for any loss from a working interest in any oil or gas property, the amount of such loss to which paragraph (3) applies shall be reduced by—
 (A)in the case of any such loss after December 31, 2016, and before January 1, 2018, 20 percent,
 (B)in the case of any such loss after December 31, 2017, and before January 1, 2019, 40 percent,
 (C)in the case of any such loss after December 31, 2018, and before January 1, 2020, 60 percent, and
 (D)in the case of any such loss after December 31, 2019, 100 percent.. (k)Marginal wells creditSection 45I(d) of such Code is amended by adding at the end the following new paragraph:
				
 (4)Phase out of marginal wells creditIn the case of a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)), the amount of the credit determined under subsection (a) shall be reduced by—
 (A)in the case of any qualified crude oil production or qualified natural gas production after December 31, 2016, and before January 1, 2018, 20 percent,
 (B)in the case of any qualified crude oil production or qualified natural gas production after December 31, 2017, and before January 1, 2019, 40 percent,
 (C)in the case of any qualified crude oil production or qualified natural gas production after December 31, 2018, and before January 1, 2020, 60 percent, and
 (D)in the case of any qualified crude oil production or qualified natural gas production after December 31, 2019, 100 percent..